ANGELLOTTI, J.
This action to quiet title to certain lots of land in Los Angeles County was brought by plaintiff, claiming title under certain tax sales to the state of California, and deeds from the state to him, against various persons who were the owners thereof if the tax proceedings were ineffectual to-vest title in plaintiff. The lots involved were parts of the Electric Railway Homestead Association tract in Los Angeles County. As to four of these lots,—viz. lot 11 in block 5 and lot 19 in block 26, claimed by defendant Taylor, and lot 17 in block 20 and lot 17 in block 24, claimed by defendant Carter, —judgment went for said defendants, and motions for new-trial made by plaintiff were denied. Plaintiff appealed from the order denying his motion. This court, on such appeal, affirmed the order as to lot 19 in block 26, and reversed it as to the remaining three lots. (Ante, p. 51, [91 Pac. 1007].) As to the Carter lots, lot 17 in block 20 and lot-17 in block 24, the objection that the description of property in the assessment was insufficient to make a valid assessment (the description being, “In Los Angeles County. In Electric Ry. Homestead Assn. Tr. Lot 17 Block 20,” and the same practically as to lot 17 block 24) was answered by stating that a map of the Electric Railway Homestead Association tract, recorded in book 14, page 17, of miscellaneous records, showing the location of the lots, was introduced in evidence on the trial, in aid of the assessment description, and that the ease in this respect was therefore the same as that of Baird v. Monroe, 150 Cal. 560, *57[89 Pac. 352]. Upon petition by defendant Carter for a rehearing, it was developed that the record available to plaintiff, as against said Carter, did not show the introduction of any map in evidence, or that there was any map of any kind in existence at any time during the tax proceedings. The map mentioned was introduced in evidence on the separate trial had between plaintiff and defendant Taylor, and is shown only in the bill of exceptions settled between plaintiff and Taylor, and that bill of exceptions specifies only lot 19 in block 26 and lot 11 in block 5, as shown on said map. Under these circumstances, it was considered proper to grant a rehearing as to defendant Carter, and an order was made accordingly. The matter is now before us on such rehearing.
The question remaining for determination is as to the legal sufficiency of the descriptions of property contained in the assessment. Were such descriptions sufficient to identify the land ? We have already stated the nature of the descriptions. They were in all vital respects the same as the descriptions contained in the assessments of property considered in Miller v. Williams, 135 Cal. 183, [67 Pac. 788]; Best v. Wohlford, 144 Cal. 733, [78 Pac. 293]; and Baird v. Monroe, 150 Cal. 560, [89 Pac. 352],—namely, a designation of a parcel of land as a portion of a larger tract simply by number and block, without any reference to a map. In Miller v. Williams, an action to quiet title, it was held that such a description in an assessment is not sufficient, prima facie, to identify the portion assessed. In that case, as in this, there was no attempt to supplement the assessment description by evidence showing that it did sufficiently identify the land. The theory of the decision, apparently, is that a description of this kind is of such a nature as to indicate that the property can ordinarily be located only by reference to some map or plat, and no such map or plat being referred to as being in existence, the description is prima facie insufficient. There is no presumption, in the absence of such a reference, that there is such a map in existence. (Labs v. Cooper, 107 Cal. 656, 658, [40 Pac. 1042].) Under this theory there is a distinction between such a description and a description of a tract of land by name, such as “Porks House Ranch,” as to which it has been held that “a description of a tract of land by name is sufficient, as it is presumed that the tract, and the extent of its bound*58aries, is well known by name.” (People v. Leet, 23 Cal. 161, 163.) We cannot say that this distinction is not well based. The rule in Miller v. Williams in this regard—namely, that isueh a description is prima facie insufficient—has not been impaired by any later case, but has always been accepted as •correct. Nor can it reasonably be said that the change in our revenue laws under which all property delinquent for taxes is sold to the state affords sufficient warrant for declaring a different rule from that laid down in Miller v. Williams. Such change eliminates some of the reasoning in support of the requirements of a certain description of the assessed property, for the purchaser who should know the exact location of the property offered for sale is no longer present, but the ■owner who is entitled to know with certainty what property is assessed to him still remains. The later eases of Best v. Wohlford, 144 Cal. 733, [78 Pac. 293], and Baird v. Monroe, 150 Cal. 560, [89 Pac. 352], accepting the rule of Miller v. Williams as correct, establish the doctrine that while such description is prima facie insufficient, it may be in fact sufficient -to identify the property, and that whether or not it is so sufficient is a question of fact to be determined by the trial court upon such evidence as may be presented on that issue. The ■party relying on an.assessment containing such a description ■may therefore supplement his case by showing that the description in the assessment was in fact sufficient to identify the land. Thus, in Baird v. Monroe, it was made to appear to the ■ -satisfaction of the trial court that there existed as a public record a map of the tract named, and but one such map, and that this map showed lot 5 in block IÍ of that tract named in the assessment there involved. It was held that there was ■enough in this, in the absence of other evidence tending to impeach it, to justify the conclusion of the trial court that the description in the assessment was sufficient to identify the land •to the owner. But in the absence of any evidence tending to show the sufficiency of such a description to identify the land, it must be held insufficient, unless we are to disregard the ■doctrine of Miller v. Williams, to the effect that such a description is prima facie insufficient. This we do not feel warranted in doing.
In the case at bar, the record fails to make it appear that . :any evidence whatever was introduced tending to show that *59-the descriptions were in fact sufficient to identify the land. It follows that the conclusion of the trial court that the descriptions in the assessment were insufficient, and the assessment void, must be upheld.
The order denying plaintiff’s motion for a new trial—as to the defendant Carter and the land claimed by him—viz. lot 17 in block 20 and lot 17 in block 24—is affirmed.
Henshaw, J., McFarland, J., Shaw, J., Sloss, J., and Lorigan, J., concurred.
Rehearing denied.